DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response filed 2/14/2022. Claims 1,2,4-9 and 11-37 are pending in the application. Claims 15-35 are withdrawn from consideration being directed to a non-elected invention. New claims 36 and 37 were added.  In the Non-Final Office action of 11/12/2021, unexamined withdrawn claims 15-35 were inadvertently included as rejected claims. The subject matter in these claims is under examination in Application No. 16/139,663. A second Non-Final Office action is therefore being issued for the current application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites (nitrogen retention) within  parentheses, which is confusing. Correction to “repartitioning of nutrients to muscles which is referred to as nitrogen retention” as disclosed in the specification, would clarify the scope of the invention.
Claim 1 recites a composition which according to the disclosure features a synergistic combination of CLA and CPFA. However, the broadly  claimed invention does not point to such a combination with the claimed amounts of components , as there is no indication of what the composition is compared to. CLA and CPFA in combination are  known to be present in vegetable oils such as cottonseed oil (see Mu et al., Table 1) that are used in making feed products. One of ordinary skill in the art would not therefore be reasonably apprised of the scope of the invention.   Pointing to a feed composition consisting essentially of unsaturated fatty acids at a threshold concentration above a threshold having a negative impact on growth aspects, carcass gain and repartitioning nutrients to muscles which is referred to as nitrogen retention, at least one conjugated linoleic acid at a concentration of 0.56 lbs./ton to about 5.6 lbs./ton and at least  one cyclopropenoid fatty acid at a concentration ranging from about 90g/ton to about 245g/ton wherein the composition as compared to a feed composition consisting essentially of  unsaturated fatty acids at a threshold concentration above a threshold having a negative impact on growth aspects, carcass gain and repartitioning nutrients to muscles which is referred to as nitrogen retention, at least one conjugated linoleic acid at a concentration of 6.72lbs/ton or at least  one cyclopropenoid fatty acid at a concentration of 306 g/ton, improves growth aspects and increases carcass gain and repartitioning nutrients to muscles which is referred to as nitrogen retention, in the animal; would clarify the scope of the claimed invention.
Claim 14  recites the limitation “conjugated cyclopropenoid  fatty acid” .  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites 30gm/ton to about 306 gm/ton of CPFA which broadens the range in claim 1.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Duplicate Claims, Warning
	Claims 8 and 37 recite identical subject matter. Applicant is advised that should claim 8 be found allowable, claim 37 will be objected to  under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The previous rejection under 35 USC 112(a) is therefore withdrawn. 
The limitation “for non-human animals” in the preamble and body of the claims is considered an intended use.
However, the scope of the claimed composition is unclear as vegetable oils for example cottonseed oil are reported to contain CLA and CPFA. The claimed concentrations of CLA and CPFA in the composition if expressed as percentage by weight of the composition corresponds to 0.025% to 0.25% CLA and 0.01% to 0.03% CPFA. Cottonseed oil in the literature (Mu et al. Food Sci Nutr. 2019;7:2436–2447, Table 1) reports cottonseed oil as containing 0.39% CLA and 0.3% total CPFA; and soybean oil as containing 0.63% CLA. Therefore oil blends in feed compositions may provide the claimed levels of CLA and CPFA. 
A synergistic composition is disclosed as the salient feature of the invention. However, the claimed invention does not reflect a synergistic composition. The claims do not therefore particularly point out the subject matter of the invention, rendering its scope indefinite.
Pointing to a feed composition consisting essentially of unsaturated fatty acids at a threshold concentration above a threshold having a negative impact on growth aspects, carcass gain and repartitioning nutrients to muscles which is referred to as nitrogen retention, at least one conjugated linoleic acid at a concentration of 0.56 lbs./ton to about 5.6 lbs./ton and at least  one cyclopropenoid fatty acid at a concentration ranging from about 90g/ton to about 245g/ton wherein the composition as compared to a feed composition consisting essentially of  unsaturated fatty acids at a threshold concentration above a threshold having a negative impact on growth aspects, carcass gain and repartitioning nutrients to muscles which is referred to as nitrogen retention, and at least one conjugated linoleic acid at a concentration of 6.72lbs/ton or at least  one cyclopropenoid fatty acid at a concentration ranging of 306 g/ton, improves growth aspects and increases carcass gain and repartitioning nutrients to muscles which is referred to as nitrogen retention in the animal, would clarify the scope of the claimed invention.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793